ORDER

PER CURIAM.
AND NOW, this 29th day of October, 2013, the Petition for Allowance of Appeal is GRANTED. The issues are:
(1) Whether the Home Improvement Consumer Protection Act, 73 Pa. Stat. §§ 517.1-517.18, bars a contractor from recovery under a theory of quantum meruit in the absence of a valid and enforceable home improvement contract under the Act[.]
*1044(2) Whether the decisions of the Superi- or Court of Pennsylvania in Shafer Electric & Construction v. Mantia, [67 A.3d 8] (Pa.Super.Ct.2013), and Durst v. Milroy, 52 A.3d 357, 2012 PA Super 179 (Pa.Super.Ct.2012), conflict with the Home Improvement Consumer Protection Act, 73 Pa. Stat. §§ 517.7(a) and (g), and should be overturned by this Court[.]